


110 HRES 1177 IH: Expressing the sense of the House of

U.S. House of Representatives
2008-05-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1177
		IN THE HOUSE OF REPRESENTATIVES
		
			May 6, 2008
			Ms. Sutton (for
			 herself, Mr. McDermott,
			 Mr. Cohen,
			 Ms. McCollum of Minnesota,
			 Mr. McGovern,
			 Ms. Baldwin,
			 Mr. Grijalva,
			 Mr. Stark,
			 Mr. Kucinich, and
			 Mr. Filner) submitted the following
			 resolution; which was referred to the Committee on Armed Services
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that the practice of the Department of Defense to continue to
		  use stop-loss orders to retain members of the Armed Forces who have completed
		  their contractual obligations runs contrary to the stated policy of the United
		  States to utilize an all-volunteer force.
	
	
		Whereas the President’s stop-loss authority derives from
			 section 12305 of title 10, United States Code, which states that the President
			 may suspend any provision of law relating to promotion, retirement, or
			 separation applicable to members of the Armed Forces who the President
			 determines are essential to the national security of the United States;
		Whereas President George H.W. Bush issued Executive Order
			 12728 on August 22, 1990, delegating stop-loss authority to the Secretary of
			 Defense;
		Whereas on September 19, 2001, Secretary of Defense Donald
			 Rumsfeld delegated this authority to each of the branches of the Armed
			 Forces;
		Whereas the Army has implemented a stop-loss policy that
			 prevents soldiers who have completed their contractual obligations from
			 voluntarily separating from the Army if their units are deploying to Iraq and
			 Afghanistan;
		Whereas since September 19, 2001, nearly 45,000 members of
			 the Armed Forces have had their service involuntarily extended by stop-loss
			 orders;
		Whereas on January 19, 2007, Secretary of Defense Robert
			 Gates sent a memorandum to the Secretaries of the military departments, Under
			 Secretaries of Defense, and the Chairman of the Joint Chiefs of Staff setting
			 February 28, 2007, as a deadline for the submission of plans to minimize
			 stop-loss for regular and reserve component forces;
		Whereas the Department of Defense has not taken adequate
			 action to implement stop-loss minimization plans;
		Whereas a report commissioned by the Pentagon stated that
			 the persistent use of stop-loss underscores the fact that the
			 war-fighting burden is being carried by a handful of soldiers and that
			 policies such as stop-loss risk breaking the force as recruitment and
			 retention problems mount; and
		Whereas stop-loss orders place an unjustifiable strain on
			 members of the Armed Forces and their families who have already sacrificed
			 tremendously in defense of the United States: Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that the Secretary of Defense should—
			(1)immediately submit to Congress a plan to
			 minimize the utilization of stop-loss orders that prevent members of the Armed
			 Forces who have completed their contractual obligations from voluntarily
			 separating from the Armed Forces; and
			(2)immediately
			 implement a new stop-loss policy to ensure that no member of the Armed Forces
			 who has completed a tour of duty in Iraq or Afghanistan is subject to a
			 stop-loss order.
			
